 1 COSCA LAW CORPORATION
   CHRIS COSCA (144546)
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 Telephone: (916) 440-1010

 4 Attorney for Defendant
   JENIVIVE MCINTYRE
 5

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00224-GEB
10
                                                         STIPULATION AND [PROPOSED] ORDER
11                                Plaintiff,             VACATING TRIAL CONFIRMATION AND
                                                         TRIAL DATES, SETTING A STATUS
12                          v.                           CONFERENCE, AND EXCLUDING TIME UNDER
                                                         THE SPEEDY TRIAL ACT
13   JENIVIVE SAHRA MCINTYRE,
                                                         Court: Hon. Garland E. Burrell, Jr.
14
                                  Defendant.
15

16                                               STIPULATION
17         1.      By previous order, this matter was set for a jury trial on January 21, 2019, and a trial
18 confirmation hearing on December 6, 2019.

19         2.      By this stipulation, Defendant JENIVIVE SAHRA MCINTYRE and the United States of
20 America (“government”), by and through counsel of record, hereby request that the Trial Confirmation

21 Hearing date of December 6, 2019 and Trial Date of January 21, 2020 be vacated and the matter be set

22 for a status conference on January 17, 2020.

23         3.      The parties agree and stipulate, and request that the Court find the following:
24                 a)     The government has represented that the discovery associated with this case
25         includes financial records, summaries of interviews, and other documents associated with a
26         lengthy interstate financial and drug investigation. This discovery has been either produced
27         directly to counsel and/or made available for inspection.
28                                                       1
     STIPULATION AND ORDER CONTINUING
     TCH AND TRIAL DATES
30
 1                 b)      On October 11, 2019, co-defendant Zachery Bastien pleaded guilty to Count One

 2          of the Superseding Indictment charging conspiracy to structure monetary transactions in

 3          violation of 18 U.S.C. § 371. Bastien pleaded guilty in each of the cases related to Defendant’s

 4          case [Nos. 2:16-CR-216 GEB, 2:16-CR-224 GEB, 2:16-CR-225 GEB] and is currently

 5          scheduled to be sentenced in January 2020. Bastien’s plea agreement included a cooperation

 6          provision. Following Bastien’s guilty pleas, the government provided in discovery additional

 7          discovery pertaining to financial transactions and interviews conducted in this case. This

 8          discovery has been either produced directly to counsel and/or made available for inspection.

 9                 c)      In light of this additional discovery, the parties are currently engaged in active and

10          fruitful plea negotiations. The parties anticipate resolving this case pursuant to a plea agreement

11          before January 17, 2020.

12                 d)      Whereas, each defense counsel desires additional time after counsel’s review and

13          investigation of all the discovery provided by the United States to aid in the preparation of

14          his/her respective client’s defense and otherwise advise the client on the ramifications of

15          accepting or rejecting any plea offer made to the client.

16                 e)      Whereas, there are currently three defendants remaining who are scheduled for

17          trial in this case, although the number of defendants who actually proceed to trial may change;

18          and

19                 f)      Whereas, the criminal conspiratorial acts charged in the Indictments in each of the

20          three related case [Nos. 2:16-CR-216 GEB, 2:16-CR-224 GEB, 2:16-CR-225 GEB] are alleged

21          to have taken place in multiple counties and multiple federal judicial districts, and are alleged to

22          involve approximately 255 banking transactions. The United States anticipates relying on several

23          hundred exhibits at trial.

24          3.     It is hereby STIPULATED and AGREED by and between plaintiff United States of

25 America, on the one hand, and defendant Jenivive Sahra McIntyre, on the other hand, through their

26 respective attorneys, that:
27          (1)    the presently set December 6, 2019 trial confirmation hearing and January 21, 2020 trial

28                                                        2
     STIPULATION AND ORDER CONTINUING
     TCH AND TRIAL DATES
30
 1 date shall be vacated and a status conference set for January 17, 2020, at 9:00 a.m.;

 2           (2)    the Court shall find that this case is unusual and complex, as related to the other three

 3 cases, due to the number of defendants (four), and the nature of the prosecution (as described above) that

 4 it is unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within the

 5 time limits established by 18 U.S.C. § 3161;

 6          (3)     the Court shall find that the denial of the requested continuance would deny counsel for

 7 each defendant the reasonable time necessary for effective preparation, taking into account the exercise

 8 of due diligence;

 9          (4)     the Court shall find that the ends of justice served by the granting of such continuance

10 outweigh the best interests of the public and the defendants in a speedy trial;

11          (5)     pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) and (iv) and Local Codes T2 and T4,

12 the Court shall exclude time from the date of the parties’ stipulation, December 5, 2019, until the

13 proposed January 17, 2020, status conference from computation of time within which the trial of this

14 matter must be commenced to allow each defense counsel time to prepare his/her client's defense,.

15
     DATED: December 5, 2019                               MCGREGOR W. SCOTT
16                                                         United States Attorney
17
                                                   By:     /s/ Kevin C. Khasigian
18                                                         KEVIN C. KHASIGIAN
                                                           Assistant United States Attorney
19

20 DATED: December 5, 2019

21                                                 By:      /s/ Chris Cosca
                                                           CHRIS COSCA
22                                                         Attorney for defendant
                                                           Jenivive Sahra McIntyre
23

24

25

26
27

28                                                        3
     STIPULATION AND ORDER CONTINUING
     TCH AND TRIAL DATES
30
 1                                                     ORDER

 2          Pursuant to stipulation of respective counsel for the parties, and good cause appearing therefrom,

 3 the Court adopts the stipulation of the parties in its entirety as its ORDER.

 4          The Court hereby finds that:

 5                 (1)       the case, as related to the other three cases, is unusual and complex due to the

 6          number of defendants (four) and the nature of the prosecution (as described above) that it is

 7          unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within

 8          the time limits established by 18 U.S.C. § 3161;

 9                 (2)       the denial of the requested continuance would deny counsel for each defendant

10          the reasonable time necessary for effective preparation, taking into account the exercise of due

11          diligence; and

12                 (3)       the ends of justice served by the granting of such continuance outweigh the best

13          interests of the public and the defendants in a speedy trial.

14          Therefore, it is hereby ORDERED that:

15                 (4)       the presently set December 6, 2019 trial confirmation hearing and January 21,

16          2020 trial date shall be vacated and a status conference set for January 17, 2020, at 9:00 a.m; and

17                 (5)       pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) and (iv) and Local Codes T2

18          and T4, time is excluded from the date of the parties’ stipulation, December 5, 2019, until the

19          proposed January 17, 2020, status conference from computation of time within which the trial of

20          this matter must be commenced to allow each defense counsel time to prepare his/her client's

21          defense.

22          Dated: December 5, 2019

23

24

25

26
27

28                                                         4
     STIPULATION AND ORDER CONTINUING
     TCH AND TRIAL DATES
30
